Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 05/19/2021. Claims 1, 11, 12 and 20 have been amended. Claims 1-20 are currently pending and have been addressed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-10 and 20, are directed to a method (i.e. a process). Claim 11 is directed to an apparatus (i.e. a machine). Claims 12-19 are directed to a non-transitory computer program product (i.e. an article of manufacture). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea. 
Step 2A: Prong One: Abstract Ideas 
receiving, from a user, a requisition for a job position to be filled by a candidate, the requisition having a plurality of recruiters, each of the plurality of recruiters having influence in selecting a candidate to fill the job position; generating a profile for an ideal candidate using information corresponding to a plurality of employees  having a role similar to that of the job position, wherein the profile for the ideal candidate comprises (i) a plurality of attributes and (ii) weights corresponding to each of the attributes, wherein the generating comprises learning the plurality of attributes from the plurality of employees by accessing performance information for each of the plurality of employees, identifying, from the performance information, that each of the plurality of employees had a desired performance within the role similar to that of the job position, and identifying attributes common between the plurality of employees; -2-Attorney Docket No. IN820170195US01 (790.331)receiving, for a plurality of candidates to be considered for the job position, respective profiles including attributes for each of the plurality of candidates; comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method computation to determine the distance between each of the plurality of candidates and the ideal candidate based upon the weights corresponding to each of the attributes; ranking the plurality of candidates based upon the comparison and providing the ranking to each of the plurality of recruiters; receiving input from each of the plurality of recruiters that modifies the ranking of the plurality of candidates, recalculating the weights of the attributes based upon the modified ranking by the recruiters, and modifying the ranking based upon the recalculated weights, wherein the receiving input, recalculating the weights, and modifying the ranking continues in an iterative fashion in a plurality of rounds within a gaming framework where each of the plurality of recruiters is represented by an agent within the gaming framework, until a final ranking is reached, wherein, during each round, a ranking from a previous round is provided to each of the recruiters and the ranking received from each recruiter is utilized in the recalculating the weights and the modifying the ranking for a given round, wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes; and -3-Attorney Docket No. IN820170195US01 (790.331) providing the final ranking of the plurality of candidates to the plurality of final ranking is utilized for hiring a job candidate.	Independent claim 20 recites: receiving a role fulfillment request, wherein the role fulfillment request has a plurality of associated decision makers for influencing a candidate selection; determining a profile of an ideal candidate by identifying (i) attributes and (ii) weights for each of the attributes using attributes captured from a plurality of [[an]] employees who [[has]] have been identified as a high performer within a role similar to a role of the role fulfillment request, wherein the determining comprises learning the attributes from the plurality of employees by accessing performance information for each of the plurality of employees, identifying, from the performance information, that each of the plurality of employees had a desired performance within the role similar to that of the job position, and identifying attributes common between the plurality of employees; receiving, for candidates applying to fulfill the role, a plurality of profiles, each including a plurality of attributes; comparing each of the plurality of profiles of the candidates to the profile of the ideal candidate, identifying a difference between each of the plurality of profiles and the ideal candidate based upon the weights of the attributes, and ranking the plurality of candidates based upon the identified difference; providing the ranking to the plurality of associated decision makers and receiving input modifying the ranking of the plurality of candidates, wherein the modifying the ranking modifies the weights of the attributes, wherein the receiving input and modifying the ranking continues in an iterative fashion in a plurality of rounds within a gaming framework where each of the plurality of recruiters is represented by an agent within the gaming framework, until a final ranking is reached, wherein, during each round, a - 11 -Attorney Docket No. IN820170195US01(790.331) ranking from a previous round is provided to each of the plurality of associated decision makers and the ranking received from each of the plurality of associated decision makers is utilized in the recalculating the weights and the modifying the ranking for a given round, wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes; and generating the final ranking of the plurality of candidates based upon the modified attribute weights and providing the final ranking to the plurality of associated decision makers, wherein the final ranking is utilized for hiring a job candidate.	The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under all three groupings of abstract ideas: 
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “receiving, from a user, a requisition for a job position to be filled by a candidate”, “generating a profile for an ideal candidate”, “identifying, from the performance information, that each of the plurality of employees had a desired performance within the role similar to that of the job position”, “identifying attributes common between the plurality of employees”, “receiving, for a plurality of candidates to be considered for the job position, respective profiles”; “comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate”, “ranking the plurality of candidates based upon the comparison”, “receiving input from each of the plurality of recruiters that modifies the ranking”, “providing the final ranking of the plurality of candidates”). Concepts performed in the human mind as mental processes because the steps of receiving, identifying, determining, analyzing, comparing, and ranking data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).

Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims are directed to filling a job position with recruiters having influence in selecting the candidate, for example, claim 1 recites: receiving, a requisition for a job position to be filled by a candidate, the requisition having a plurality of recruiters, each of the plurality of recruiters having influence in selecting a candidate to fill the job position; a final ranking is utilized for hiring a job candidate. Recruitment and hiring a candidate for a job position is a certain form of business relations).

Mathematical Concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claim 1 recites: “using a distance method computation to determine the distance between each of the plurality of candidates and the ideal candidate” and “recalculating the weights of the attributes”, dependent claims 4 and 15 recite: “wherein the distance 
Step 2A: Prong Two

This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving a job requisition for a job position with multiple recruiters having influence in the hiring selection through a gaming framework with multiple rounds in the hiring decision. In particular, the claims only recite the additional elements – a processor, a computer-readable storage medium and a non-transitory computer program product. The judicial exception is not integrated into a practical application because the additional elements of using a processor, a computer-readable storage medium and a non-transitory computer program product to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computer merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim(s) are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally wherein the at least one employee is identified as an ideal candidate by the user; wherein the at least one employee is determined using performance information of existing employees and identifying an employee from the existing employees having the best performance; wherein the distance method computation is defined over the space of all of the plurality of candidates; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 11, 12 and 20.
Step 2B: 
With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0040 and Figure 3 of the specification details “As shown in FIG. 3, computer system/server 12' in computing node 10' is shown in the form of a general-purpose computing device. The components of computer system/server 12' may include, but are not limited to, at least one processor or processing unit 16', a system memory 28', and a bus 18' that couples various system components including system memory 28' to processor 16'. Bus 18' represents at least one of any of several types of bus structures, including a memory bus or memory controller.”, and para 0041 discloses “Computer system/server 12' typically includes a variety of computer system readable media. Such media may be any available media that are accessible by computer system/server 12', and include both volatile and non-volatile media, removable and non-removable media.” These are basic computer elements applied merely to carry out data processing such as receiving, transmitting associating, analyzing, updating and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a how the computer performs the claimed abstract idea.  Therefore the computer components amount to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, dependent claims 2-10 and 13-19 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations, for example wherein the at least one employee is identified as an ideal candidate by the user; wherein the at least one employee is determined using performance information of existing employees and identifying an employee from the existing employees having the best performance; wherein the distance method computation is defined over the space of all of the plurality of candidates. These limitations merely provide further transmitting, receiving, and analyzing of the candidate, employee and recruiter(s) information which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing, and transmitting data, which is well-known, routine and conventional  (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claims do not amount to significantly more than the abstract idea itself.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 9, 10, 11, 12, 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2014/0129462 A1), hereinafter “Mehta”, in view of Posse et al. (US 2015/0134745 A1), hereinafter “Posse”, in view of Craig McIntosh et al. “Reputation in a public goods game: Taking the design of credit bureaus to the lab”, September 2012, https://www.sciencedirect.com/science/article/pii/S0167268112001801, hereinafter “McIntosh”, in view of Cohen (US 2007/0143167), hereinafter “Cohen”.

Regarding Claim 1, Mehta teaches a method, comprising: utilizing at least one processor to execute computer code that performs the steps of: (Mehta, para 0024, discloses These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus);
receiving, from a user, a requisition for a job position to be filled by a candidate, the requisition having a plurality of recruiters, each of the plurality of recruiters having influence in selecting a candidate to fill the job position; (Mehta, Figure 4, discloses a requisition request. Mehta, para 0027, discloses once the applications of prospective candidates are received, they are subjected, to careful scrutiny by a set of screeners (Examiner is interpreting the screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. Mehta, para [0028], discloses the screeners look through each of the applications and reject the candidates that do not have the experience or the skills for the job. Of the remaining candidates, the screeners, attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates. The top few candidates who are shortlisted, during the screening, undergo further evaluation in the form of interviews, written tests, group discussions etc. The feedback from these evaluation processes is used to make the final hiring decision);
…
receiving, for a plurality of candidates to be considered for the job position, respective profiles including attributes for each of the plurality of candidates; (Mehta, para 0026, discloses Candidates who are interested to apply for the job opening uploads their profile through a designated website. The website typically provides an online form where the candidate enters details about his or her application like personal information, education and experience details, skills, etc. (attributes));
…
ranking the plurality of candidates based upon the comparison and providing the ranking to each of the plurality of recruiters; (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group.)
receiving input from each of the plurality of recruiters that modifies the ranking of the plurality of candidates, recalculating the weights of the attributes based upon the modified ranking by the recruiters, and modifying the ranking based upon the recalculated weights, wherein the receiving input, recalculating the weights, and modifying the ranking continues in an iterative fashion in a plurality of rounds within …, (Mehta, Para 0027, discloses Once the applications of prospective candidates are received, they are subjected, at 110, to careful scrutiny by a set of screeners (Examiner is interpreting screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. [0028] the screeners look through each of the applications and, at 112, reject the candidates that do not have the experience or the skills for the job (Examiner is interpreting this as the first round). Of the remaining candidates, the screeners attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates (Examiner is interpreting this next step as the next round). The top few candidates who are shortlisted during the screening, undergo further evaluation in the form of interviews, written tests, group discussions etc. (Examiner is interpreting this step as another round). . Mehta, para 0032, discloses FIG. 2 identifies some dimensions that can affect the quality of a candidate. These dimensions include, but are not limited to, the technical match, the Screening match, and an onboard probability. Technical match is the match between the skills of a candidate and the job requirement, Mehta, Para 0045, discloses the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked.) until a final ranking is reached (Mehta, para 0028, discloses The feedback from these evaluation processes (rounds) is used to make the final hiring decision), wherein, during each round, a ranking from a previous round is provided to each of the recruiters and the ranking received from each recruiter is utilized in the recalculating the weights and the modifying the ranking for a given round, wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes; (Mehta, para 0005, discloses weights are assigned to each of the dimensions by assigning an importance to each of the dimensions, and assigning the weight to each of the dimensions based on the importance assigned to said each of the dimensions. Mehta, Para 0045, discloses Once the scores are computed, the candidates are ranked and high ranking candidates may be presented to a human resources department or group. If all the candidates get a low score, below a given or determined threshold, their scores are recomputed, with changed weights or values. For example, the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group. Further, Examiner notes Mehta discloses modifying or recalculating weights having a different importance, as Mehta, para 0048, If for instance, no candidate is found for the third example, the weights can be adjusted so that the position requires niche skills, the need to hire a person is urgent, the candidate's technical match to the position needs to be moderate, a candidate's onboard probability needs to be high and the candidate's attrition risk is low. This adjustment to the weights captures the fact that the organization would be investing in improving the skills of the candidate, and hence the candidate's attrition risk should below. Mehta, para 0049, Consider, as another example, the following rule: Need=URGENT, Technical Onboard Probability=High (Examiner notes this is disclosing the importance).) and 
providing the final ranking of the plurality of candidates to the plurality of recruiters, wherein the final ranking is utilized for hiring a job candidate (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group.).
gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework”.
McIntosh, which like Mehta teaches users in multiple rounds, teaches gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework (McIntosh, Figure 1 discloses multiple players playing and contributing to rounds of a game. McIntosh, page 4, para 4, discloses the public goods game rules are standard: Players are endowed with 20 units at the beginning of each round, and choose how many to keep and how many to contribute. Examiner note: The public good games framework is used as per Applicants specification para 0026 and para 0035, which discloses the public good games framework where the players or agents are recruiters). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include a gaming framework where each of the plurality of users is represented by an agent within the gaming framework as taught by McIntosh with the motivation to have collective decision-making by users (McIntosh, page 15, para 3).
While Mehta talks about a recruitment process and businesses creating a job profile that specifies the role, job category, essential skills, location of the opening and a brief job description detailing the nature of work (Mehta, para 0026), and Mehta further teaches a plurality of attributes/dimensions of a specified job and weights corresponding to the attributes (Mehta, Abstract and Mehta, para 0045, discloses For example, the weights may be adjusted based on the importance of each dimension) are known in the art, Mehta fails to explicitly teach “generating a profile for an ideal candidate using information corresponding to a plurality of employees having a role similar to that of the job position, wherein the profile for the ideal candidate comprises (i) a plurality of attribute … identifying attributes common between the plurality of employees”. 
Posse, like Mehta also talks about recruitment and profiles, teaches “generating a profile for an ideal candidate using information corresponding to a plurality of employees having a role similar to that of the job position, wherein the profile for the ideal candidate comprises (i) a plurality of attribute … identifying attributes common between the plurality of employees” (Posse, Abstract. Posse, para 0015, discloses users having similar characteristics (attributes). Posse, para 0040, discloses sharing particular features in common. Posse, Figure 3, discloses the steps of retrieving a members relevant profile data  generating a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position as taught by Posse with the motivation to generate profiles for use by a matching engine and to increase the pool of potential job candidates to be targeted for a particular job opening or listing (Posse, para 0008 and para 0014).
While Mehta teaches comparing skills in profiles in the recruitment process is known (Mehta, Figure 1, element 110), and Mehta further teaches weights corresponding to each of the attributes (Mehta, Abstract and Mehta, para 0045, discloses for example, the weights may be adjusted based on the importance of each dimension (attribute)) Mehta fails to explicitly teach “comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate”.
comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate” (Posse, para 0038, discloses In some instances, the comparison may involve determining whether a particular profile features is within a particular distance of the same profile feature for the source profile and so forth. As such, the matching profile indicates not only the type of matching operation to be performed between a particular pair of profile features, but also the weight that should be applied to any resulting sub-score generated as a result of a match occurring between two profile features. With some embodiments, the weight applied to any particular sub-score may be dependent upon the extent to which two features match). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method -2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate as taught by Posse with the motivation to use algorithms to compare profiles (Posse, para 0038). 	Yet, Mehta, Posse and McIntosh do not appear to explicitly teach “wherein the generating comprises learning the plurality of attributes from the plurality of employees by accessing performance information for each of the plurality of employees, identifying, from the performance information, that each of the plurality of employees had a desired performance within the role similar to that of the job position,.”	In the same field of endeavor, Cohen teaches wherein the generating comprises learning the plurality of attributes from the plurality of employees by accessing performance information for each of the plurality of employees, identifying, from the performance information, that each of the plurality of employees had a desired performance within the role similar to that of the job position (Cohen, Abstract, discloses a candidate for a work position using performance data from each worker in a pool of existing workers. Cohen, para 0012, discloses using performance data from each worker in a pool of existing workers, Cohen, para 0049, discloses Employer's Evaluation (“EVAL) A rating given to each employee, by the employer, which reflects the performance of the employee, with respect to particular Dimensions of Performance, and with respect to a certain job. Cohen, para 0039-0042, discloses analyzing candidates 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include employees performance information in the job position as taught by Cohen with the motivation to use performance data for workers to select a suitable candidate for a particular work position (Cohen, Abstract. para 0001 and 0012). The Mehta invention, now incorporating the Posse, McIntosh and Cohen invention, has all the limitations of claim 1.

Regarding Claim 2, Mehta, now incorporating Posse, McIntosh and Cohen, teaches the method of claim 1.
Yet, Mehta and McIntosh do not appear to explicitly teach “wherein the at least one employee is identified as an ideal candidate by the user”.	In the same field of endeavor, Posse teaches wherein the at least one employee is identified as an ideal candidate by the user (Posse, Abstract. Posse, Figure 5 shows an employee “Joe Hansen”, which Examiner is interpreting as the ideal candidate identified by the user, since in Posse, Figure 6, is searching for profiles similar to “Joe Hansen”. Further, Posse, para 0010, discloses FIGS. 5 and 6 are example user interface illustrations showing an example of a member profile and a user interface element for requesting member profiles similar to the member profile being presented.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and McIntosh invention to include at least one employee is identified as an ideal candidate as taught by Posse with the motivation to find employees similar to an ideal candidate profile identified by the user (Posse, Figures 5 and 6, para 0010).

Regarding Claim 3, Mehta, now incorporating Posse, McIntosh and Cohen, teaches the method of claim 1.
Yet, Mehta, Posse and McIntosh do not appear to explicitly teach “wherein the at least one employee is determined using performance information of existing employees and identifying an employee from the existing employees having the best performance.”	In the same field of endeavor, Cohen teaches wherein the at least one employee is determined using performance information of existing employees and identifying an employee from the existing employees having the best performance (Cohen, Abstract, discloses a method and system for selecting a candidate for a work position using performance data from each worker in a pool of existing workers. Cohen, para 0012, discloses According to the teachings of the present invention there is provided an assessment method for selecting at least one suitable candidate for a work position using performance data from each worker in a pool of existing workers, Cohen, para 0049, discloses Employer's Evaluation (“EVAL) A rating given to each employee, by the employer, which reflects the performance of the employee, with respect to particular Dimensions of Performance, and with respect to a certain job. Further, Cohen, para 0091, discloses the performance Success criteria may include a manager's evaluation and/or actual performance data, e.g., for a salesman, the salesman’s $/month of sales.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include determining the employee based on performance information as taught by Cohen with the motivation to select a candidate for a work position using performance data from a pool of existing workers (Cohen, Abstract and para 0012)..

Regarding Claim 5, Mehta, now incorporating Posse, McIntosh and Cohen, teaches the method of claim 1, and Mehta further teaches wherein the recalculating the weights of the attributes comprises calculating a cost function associated with each of the candidates based upon the weights of the attributes and weights associated with the modified rankings of the recruiters (Mehta, para 0035-0038, discloses There also are significant costs associated with the hiring process. The cost of hiring is directly related to the number of candidates evaluated, which itself is a function of the size of the candidate pool and the variation in the candidate pool quality. FIG. 3 shows some specific costs of the hiring process. These costs, financial or time, include the following: Screening Cost (SC); Interview Cost (IC); Offer cost (OC); and Onboard Cost (OBC). The screening cost depends on the number of resumes screened, and the interview cost depends on the number of candidates interviewed. The offer cost depends on the number of candidates that are offered jobs, and the onboard cost depends 

Regarding Claim 9, Mehta, now incorporating Posse, McIntosh and Cohen, teaches the method of claim 1, and Mehta further teaches wherein the ranking comprises calculating a cost function associated with each of the plurality of candidates and ranking the candidates in ascending order based upon the cost associated with each of the plurality of candidates (Mehta teaches calculating a cost function (Mehta, para 0035-0038) associated with the hiring process and candidates and ranking candidates and ordering in a multitude of ways, depending on what dimensions are more important than others (See Mehta, para 0043), it is certainly obvious to one of ordinary skill in the art that cost would be important, and therefore ranking according to cost).

Regarding Claim 10, Mehta, now incorporating Posse, McIntosh and Cohen, teaches the method of claim 1, and Mehta further teaches wherein the final ranking is provided when the plurality of recruiters reach a consensus (Mehta, para 0028, teaches making a final hiring decision and para 0045, discloses once the scores are computed, the candidates are ranked, at 510, and high ranking candidates may be presented to a human resources department or group. Further, Examiner notes McIntosh teaches groups making a collective decision (McIntosh, page 15)).

Regarding Claim 11, Mehta teaches An apparatus, comprising: at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising: (Mehta, para 0024, discloses These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus);
computer readable program code configured to receive, from a user, a requisition for a job position to be filled by a candidate, the requisition having a plurality of recruiters, each of the plurality of recruiters having influence in selecting a candidate to fill the job position; (Mehta, Figure 4, discloses a requisition request. Mehta, para 0027, discloses Once the applications of prospective candidates are received, they are subjected, to careful scrutiny by a set of screeners (Examiner is interpreting the screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. Mehta, para [0028], discloses the screeners look through each of the applications and reject the candidates that do not have the experience or the skills for the job. Of the remaining candidates, the screeners, attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates. The top few candidates who are shortlisted, during the screening, undergo further evaluation in the form of interviews, written tests, group discussions etc. The feedback from these evaluation processes is used to make the final hiring decision);
…
computer readable program code configured to receive, for a plurality of candidates to be considered for the job position, respective profiles including attributes for each of the plurality of candidates; (Mehta, para 0026, discloses Candidates who are interested to apply for the job opening uploads their profile through a designated website. The website typically provides an online form where 
…
computer readable program code configured to rank, the plurality of candidates based upon the comparison and providing the ranking to each of the plurality of recruiters; (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group.)
computer readable program code configured to receive input from each of the plurality of recruiters that modifies the ranking of the plurality of candidates, recalculating the weights of the attributes based upon the modified ranking by the recruiters, and modifying the ranking based upon the recalculated weights, wherein the receiving input, recalculating the weights, and modifying the ranking continues in an iterative fashion in a plurality of rounds within a … (Mehta, Para 0027, discloses Once the applications of prospective candidates are received, they are subjected, at 110, to careful scrutiny by a set of screeners (Examiner is interpreting screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. [0028] the screeners look through each of the applications and, at 112, reject the candidates that do not have the experience or the skills for the job (Examiner is interpreting this as the first round). Of the remaining candidates, the screeners attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates (Examiner is interpreting this next step as the next round). The top few candidates who are shortlisted during the screening, undergo further evaluation in the form of interviews, written tests, group discussions etc. (Examiner is interpreting this step as another round). Mehta, para 0032, discloses FIG. 2 identifies some dimensions that can affect the quality of a candidate. These dimensions include, but are not limited to, the technical match, the Screening match, and an onboard probability. Technical match is the match between the skills of a candidate and until a final ranking is reached (Mehta, para 0028, discloses The feedback from these evaluation processes (rounds) is used to make the final hiring decision), wherein, during each round, a ranking from a previous round is provided to each of the recruiters and the ranking received from each recruiter is utilized in the recalculating the weights and the modifying the ranking for a given round, wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes; (Mehta, para 0005, discloses weights are assigned to each of the dimensions by assigning an importance to each of the dimensions, and assigning the weight to each of the dimensions based on the importance assigned to said each of the dimensions. Mehta, Para 0045, discloses Once the scores are computed, the candidates are ranked and high ranking candidates may be presented to a human resources department or group. If all the candidates get a low score, below a given or determined threshold, their scores are recomputed, with changed weights or values. For example, the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group. Further, Examiner notes Mehta discloses modifying or recalculating weights having a different importance, as Mehta, para 0048, If for instance, no candidate is found for the third example, the weights can be adjusted so that the position requires niche skills, the need to hire a person is urgent, the candidate's technical match to the position needs to be moderate, a candidate's onboard probability needs to be high and the candidate's attrition risk is low. This adjustment to the weights captures the fact that the organization would be investing in improving the skills of the candidate, and hence the candidate's attrition risk should below. Mehta, para 0049, Consider, as another example, the following rule: Need=URGENT, Technical Onboard Probability=High (Examiner notes this is disclosing the importance).) and 
computer readable program code configured to provide the final ranking of the plurality of candidates to the plurality of recruiters, wherein the final ranking is utilized for hiring a job candidate (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, 
Yet, Mehta does not appear to explicitly teach “gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework”.
McIntosh, which like Mehta teaches users in multiple rounds, teaches gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework (McIntosh, Figure 1 discloses multiple players playing and contributing to rounds of a game. McIntosh, page 4, para 4, discloses the public goods game rules are standard: Players are endowed with 20 units at the beginning of each round, and choose how many to keep and how many to contribute. Examiner note: The public good games framework is used as per Applicants specification para 0026 and 0035, which discloses the public good games framework where the players or agents are recruiters). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include a gaming framework where each of the plurality of users is represented by an agent within the gaming framework as taught by McIntosh with the motivation to have collective decision-making by users (McIntosh, page 15, para 3).
While Mehta talks about a recruitment process and businesses creating a job profile that specifies the role, job category, essential skills, location of the opening and a brief job description detailing the nature of work (Mehta, para 0026), and Mehta further teaches a plurality of attributes/dimensions of a specified job and weights corresponding to the attributes (Mehta, Abstract and Mehta, para 0045, discloses For example, the weights may be adjusted based on the importance of each dimension) are known in the art, Mehta fails to explicitly teach “computer readable program code configured to generate a profile for an ideal candidate using information corresponding to a plurality of employees having a role similar to that of the job position, wherein the profile for the ideal candidate comprises a plurality of attributes … identifying attributes common between the plurality of employees”. 
Posse, like Mehta also talks about recruitment and profiles, teaches “computer readable program code configured to generate a profile for an ideal candidate using information corresponding to a plurality of employees having a role similar to that of the job position, wherein the profile for the ideal candidate comprises a plurality of attributes … identifying attributes common between the plurality of employees” (Posse, Abstract. Posse, para 0015, discloses users having similar characteristics (attributes). Posse, para 0040, discloses sharing particular features in common. Posse, Figure 3, discloses the steps of retrieving a members relevant profile data (element 50), parsing and extracting relevant elements of profile data (element 52), and generating enhanced profile (element 56). (Examiner is interpreting the enhanced profile as the profile for an ideal candidate). Posse, para 0018, discloses the feature extraction process results in an enhanced member profile that includes only the relevant features (attributes) extracted from a member's profile as well as any derived or retrieved profile features. This pre-processed enhanced profile is used during the recommendation engine's second phase, when the matching engine compares the relevant profile features for one member against each target member profile until those member profiles with the highest similarity scores are identified. For example, during the second phase, the matching engine of the recommendation engine uses a configuration file that is customized for the particular analysis being performed. For example, a first configuration file (referred to herein as a profile matching configuration file) may exist for use in identifying member profiles similar to a source member profile (Examiner is interpreting the source member profile as the employee having a role similar that of the job position). Further, Mehta, para 0032, discloses FIG. 3 is a flow diagram illustrating an example of the method operations involved in a method of pre-processing member profiles with a feature extraction engine to generate enhanced profiles for use by a matching engine.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include generating a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position as taught by Posse with the motivation to generate profiles for use by a matching engine and to increase the pool of potential job candidates to be targeted for a particular job opening or listing (Posse, para 0008 and para 0014).
While Mehta teaches comparing skills in profiles in the recruitment process is known (Mehta, Figure 1, element 110), and Mehta further teaches weights corresponding to each of the attributes (Mehta, Abstract and Mehta, para 0045, discloses for example, the weights may be adjusted based on the importance of each dimension (attribute)) Mehta fails to explicitly teach “computer readable program code configured to compare the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate”.
Posse, like Mehta also talks about recruitment and profiles, teaches “comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate” (Posse, para 0038, discloses In some instances, the comparison may involve determining whether a particular profile features is within a particular distance of the same profile feature for the source profile and so forth. As such, the matching profile indicates not only the type of matching operation to be performed between a particular pair of profile features, but also the weight that should be applied to any resulting sub-score generated as a result of a match occurring between two profile features. With some embodiments, the weight applied to any particular sub-score may be dependent upon the extent to which two features match). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method -2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate as taught by Posse with the motivation to use algorithms to compare profiles (Posse, para 0038). 
Yet, Mehta, Posse and McIntosh do not appear to explicitly teach “wherein the generating comprises learning the plurality of attributes from the plurality of employees by accessing performance information for each of the plurality of employees, identifying, from the performance information, that each of the plurality of employees had a desired performance within the role similar to that of the job position,.”	In the same field of endeavor, Cohen teaches wherein the generating comprises learning the plurality of attributes from the plurality of employees by accessing performance information for each of the plurality of employees, identifying, from the performance information, that each of the plurality of employees had a desired performance within the role similar to that of the job position (Cohen, Abstract, discloses a candidate for a work position using performance data from each worker in a pool of existing workers. Cohen, para 0012, discloses using performance data from each worker in a pool of existing  employees performance information in the job position as taught by Cohen with the motivation to use performance data for workers to select a suitable candidate for a particular work position (Cohen, Abstract. para 0001 and 0012). The Mehta invention, now incorporating the Posse, McIntosh and Cohen invention, has all the limitations of claim 11.

Regarding Claim 12, Mehta teaches A non-transitory computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising: (Mehta, para 0024, discloses These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus);
computer readable program code configured to receive, from a user, a requisition for a job position to be filled by a candidate, the requisition having a plurality of recruiters, each of the plurality of recruiters having influence in selecting a candidate to fill the job position; (Mehta, Figure 4, discloses a requisition request. Mehta, para 0027, discloses Once the applications of prospective candidates are received, they are subjected, to careful scrutiny by a set of screeners (Examiner is interpreting the screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. Mehta, para [0028], discloses the screeners look through 
…
computer readable program code configured to receive, for a plurality of candidates to be considered for the job position, respective profiles including attributes for each of the plurality of candidates; (Mehta, para 0026, discloses Candidates who are interested to apply for the job opening uploads their profile through a designated website. The website typically provides an online form where the candidate enters details about his or her application like personal information, education and experience details, skills, etc. (attributes));
…
computer readable program code configured to rank, the plurality of candidates based upon the comparison and providing the ranking to each of the plurality of recruiters; (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group.)
computer readable program code configured to receive input from each of the plurality of recruiters that modifies the ranking of the plurality of candidates, recalculating the weights of the attributes based upon the modified ranking by the recruiters, and modifying the ranking based upon the recalculated weights, wherein the receiving input, recalculating the weights, and modifying the ranking continues in an iterative fashion in a plurality of rounds within a …, (Mehta, Para 0027, discloses Once the applications of prospective candidates are received, they are subjected, at 110, to careful scrutiny by a set of screeners (Examiner is interpreting screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in until a final ranking is reached (Mehta, para 0028, discloses The feedback from these evaluation processes (rounds) is used to make the final hiring decision), wherein, during each round, a ranking from a previous round is provided to each of the recruiters and the ranking received from each recruiter is utilized in the recalculating the weights and the modifying the ranking for a given round, wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes; (Mehta, para 0005, discloses weights are assigned to each of the dimensions by assigning an importance to each of the dimensions, and assigning the weight to each of the dimensions based on the importance assigned to said each of the dimensions. Mehta, Para 0045, discloses Once the scores are computed, the candidates are ranked and high ranking candidates may be presented to a human resources department or group. If all the candidates get a low score, below a given or determined threshold, their scores are recomputed, with changed weights or values. For example, the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human ) and 
computer readable program code configured to provide the final ranking of the plurality of candidates to the plurality of recruiters, wherein the final ranking is utilized for hiring a job candidate (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group.).
Yet, Mehta does not appear to explicitly teach “gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework”.
McIntosh, which like Mehta teaches users in multiple rounds, teaches gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework (McIntosh, Figure 1 discloses multiple players playing and contributing to rounds of a game. McIntosh, page 4, para 4, discloses the public goods game rules are standard: Players are endowed with 20 units at the beginning of each round, and choose how many to keep and how many to contribute. Examiner note: The public good games framework is used as per Applicants specification para 0026 and para 0035, which discloses the public good games framework where the players or agents are recruiters). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include a gaming framework where each of the plurality of users is represented by an agent within the gaming framework as taught by McIntosh with the motivation to have collective decision-making by users (McIntosh, page 15, para 3).
While Mehta talks about a recruitment process and businesses creating a job profile that specifies the role, job category, essential skills, location of the opening and a brief job description detailing the nature of work (Mehta, para 0026), and Mehta further teaches a plurality of attributes/dimensions of a specified job and weights corresponding to the attributes (Mehta, Abstract and Mehta, para 0045, discloses For example, the weights may be adjusted based on the importance of each dimension) are known in the art, Mehta fails to explicitly teach “computer readable program code configured to generate a profile for an ideal candidate using information corresponding to a plurality of employees having a role similar to that of the job position, wherein the profile for the ideal candidate comprises (i) a plurality of attributes … identifying attributes common between the plurality of employees”
Posse, like Mehta also talks about recruitment and profiles, teaches “computer readable program code configured to generate a profile for an ideal candidate using information corresponding to a plurality of employees having a role similar to that of the job position, wherein the profile for the ideal candidate comprises (i) a plurality of attributes… identifying attributes common between the plurality of employees” (Posse, Abstract. Posse, para 0015, discloses users having similar characteristics (attributes). Posse, para 0040, discloses sharing particular features in common. Posse, Figure 3, discloses the steps of retrieving a members relevant profile data (element 50), parsing and extracting relevant elements of profile data (element 52), and generating enhanced profile (element 56). (Examiner is interpreting the enhanced profile as the profile for an ideal candidate). Posse, para 0018, discloses the feature extraction process results in an enhanced member profile that includes only the relevant features (attributes) extracted from a member's profile as well as any derived or retrieved profile features. This pre-processed enhanced profile is used during the recommendation engine's second phase, when the matching engine compares the relevant profile features for one member against each target member profile until those member profiles with the highest similarity scores are identified. For example, during the second phase, the matching engine of the recommendation engine uses a configuration file that is customized for the particular analysis being performed. For example, a first configuration file (referred to herein as a profile matching configuration file) may exist for use in identifying member profiles similar to a source member  generating a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position as taught by Posse with the motivation to generate profiles for use by a matching engine and to increase the pool of potential job candidates to be targeted for a particular job opening or listing (Posse, para 0008 and para 0014).
While Mehta teaches comparing skills in profiles in the recruitment process is known (Mehta, Figure 1, element 110), and Mehta further teaches weights corresponding to each of the attributes (Mehta, Abstract and Mehta, para 0045, discloses for example, the weights may be adjusted based on the importance of each dimension (attribute)) Mehta fails to explicitly teach “computer readable program code configured to compare the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate”.
Posse, like Mehta also talks about recruitment and profiles, teaches “comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method-2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate” (Posse, para 0038, discloses In some instances, the comparison may involve determining whether a particular profile features is within a particular distance of the same profile feature for the source profile and so forth. As such, the matching profile indicates not only the type of matching operation to be performed between a particular pair of profile features, but also the weight that should be applied to any resulting sub-score generated as a result of a match occurring between two profile features. With some embodiments, the weight applied to any particular sub-score may be dependent upon the extent to which two features match). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include comparing the profile of each of the plurality of candidates against the generated profile of the ideal candidate, wherein the comparing comprises using a distance method -2-Attorney Docket No. IN820170195US01(790.331) computation to determine the distance between each of the plurality of candidates and the ideal candidate as taught by Posse with the motivation to use algorithms to compare profiles (Posse, para 0038). Yet, Mehta, Posse and McIntosh do not appear to explicitly teach “wherein the generating comprises learning the plurality of attributes from the plurality of employees by accessing performance information for each of the plurality of employees, identifying, from the performance information, that each of the plurality of employees had a desired performance within the role similar to that of the job position,.”	In the same field of endeavor, Cohen teaches wherein the generating comprises learning the plurality of attributes from the plurality of employees by accessing performance information for each of the plurality of employees, identifying, from the performance information, that each of the plurality of employees had a desired performance within the role similar to that of the job position (Cohen, Abstract, discloses a candidate for a work position using performance data from each worker in a pool of existing workers. Cohen, para 0012, discloses using performance data from each worker in a pool of existing workers, Cohen, para 0049, discloses Employer's Evaluation (“EVAL) A rating given to each employee, by the employer, which reflects the performance of the employee, with respect to particular Dimensions of Performance, and with respect to a certain job. Cohen, para 0039-0042, discloses analyzing candidates using optimization techniques including characteristics and abilities of employees and success of employees. Further, Cohen, para 0091, discloses the performance Success criteria may include a manager's evaluation and/or actual performance data, e.g., for a salesman, the salesman’s $/month of sales.) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include employees performance information in the job position as taught by Cohen with the motivation to use performance data for workers to select a suitable candidate for a particular work position (Cohen, Abstract. para 0001 and 0012). The Mehta invention, now incorporating the Posse, McIntosh and Cohen invention, has all the limitations of claim 12.

Regarding Claim 13, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. 

Regarding Claim 14, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. 

Regarding Claim 16, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. 

Regarding Claim 19, the claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise. 

Regarding Claim 20, Mehta teaches A method, comprising: utilizing at least one processor to execute computer code that performs the steps of: (Mehta, para 0024, discloses These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus);
receiving a role fulfillment request, wherein the role fulfillment request has a plurality of associated decision makers for influencing a candidate selection; (Mehta, Figure 4, discloses a requisition request. Mehta, para 0027, discloses Once the applications of prospective candidates are received, they are subjected, to careful scrutiny by a set of screeners (Examiner is interpreting the screeners as recruiters). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. Mehta, para [0028], discloses the screeners look through each of the applications and reject the candidates that do not have the experience or the skills for the job. Of the remaining candidates, the screeners, attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates. The top few candidates who are 
…
receiving, for candidates applying to fulfill the role, a plurality of profiles, each including a plurality of attributes; (Mehta, para 0026, discloses Candidates who are interested to apply for the job opening uploads their profile through a designated website. The website typically provides an online form where the candidate enters details about his or her application like personal information, education and experience details, skills, etc. (attributes));
…
computer readable program code configured to rank, the plurality of candidates based upon the comparison and providing the ranking to each of the plurality of recruiters; (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group.)
providing the ranking to the plurality of associated decision makers and receiving input modifying the ranking of the plurality of candidates, wherein the modifying the ranking modifies the weights of the attributes, wherein the receiving input and modifying the ranking continues in an iterative fashion in a plurality of rounds within a … (Mehta, Para 0027, discloses Once the applications of prospective candidates are received, they are subjected, at 110, to careful scrutiny by a set of screeners (Examiner is interpreting screeners as recruiters/agents). In order to perform this screening properly, the screeners need to understand the requirement for the job opening, in terms of the skills that are mandatory and those that are optional but preferable, the experience criteria if any, preference for the location of the candidate, and other factors. [0028] the screeners look through each of the applications and, at 112, reject the candidates that do not have the experience or the skills for the job (Examiner is interpreting this as the first round). Of the remaining candidates, the screeners attempt to find the best match for the job. This requires the recruiter to read the resume in detail and compare it with the job profile. Since the number of candidates who can be interviewed is limited, the recruiter has to make a relative judgment on the candidates (Examiner is interpreting this next step as the next round). until a final ranking is reached (Mehta, para 0028, discloses the feedback from these evaluation processes (rounds) is used to make the final hiring decision.), until a final ranking is reached, wherein, during each round, a ranking from a previous round is provided to each of the plurality of associated decision makers and the ranking received from each of the plurality of associated decision makers is utilized in the recalculating the weights and the modifying the ranking for a given round, wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes, (Mehta, para 0005, discloses weights are assigned to each of the dimensions by assigning an importance to each of the dimensions, and assigning the weight to each of the dimensions based on the importance assigned to said each of the dimensions. Mehta, Para 0045, discloses Once the scores are computed, the candidates are ranked and high ranking candidates may be presented to a human resources department or group. If all the candidates get a low score, below a given or determined threshold, their scores are recomputed, with changed weights or values. For example, the weights may be adjusted based on the importance of each dimension. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group (Examiner is interpreting this as the final ranking). Further, Examiner notes Mehta discloses modifying or recalculating weights having a different importance, as Mehta, para 0048, If for instance, no candidate is found for the third example, the weights can be adjusted so that the position requires niche skills, the need to hire a person is urgent, the candidate's technical match to the position needs to be moderate, a candidate's onboard probability needs to be high and the candidate's attrition risk is low. This adjustment to the weights captures the fact that the organization would be ) and 
generating the final ranking of the plurality of candidates based upon the modified attribute weights and providing the final ranking to the plurality of associated decision makers, wherein the final ranking is utilized for hiring a job candidate. (Mehta, Figure 5, element 510, discloses rank and present high ranking candidates. Further, Mehta, para 0045, discloses Once the scores are computed, the candidates are ranked, and high ranking candidates may be presented to a human resources department or group. After the scores are re-computed, the candidates are re-ranked, and high ranking candidates may be presented to a human resources department or group.).
Yet, Mehta does not appear to explicitly teach “gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework”.
McIntosh, which like Mehta teaches users in multiple rounds, teaches gaming framework where each of the plurality of (users) is represented by an agent within the gaming framework (McIntosh, Figure 1 discloses multiple players playing and contributing to rounds of a game. McIntosh, page 4, para 4, discloses the public goods game rules are standard: Players are endowed with 20 units at the beginning of each round, and choose how many to keep and how many to contribute. Examiner note: The public good games framework is used as per Applicants specification para 0026 and para 0035, which discloses the public good games framework where the players or agents are recruiters). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include a gaming framework where each of the plurality of users is represented by an agent within the gaming framework as taught by McIntosh with the motivation to have collective decision-making by users (McIntosh, page 15, para 3).
While Mehta talks about a recruitment process and businesses creating a job profile that specifies the role, job category, essential skills, location of the opening and a brief job description detailing the nature of work (Mehta, para 0026), and Mehta further teaches a plurality of attributes/dimensions of a specified job and weights corresponding to the attributes (Mehta, Abstract and Mehta, para 0045, discloses For example, the weights may be adjusted based on the importance of each dimension) are known in the art, Mehta fails to explicitly teach “determining a profile of an ideal candidate by identifying (i) attributes and (ii) weights for each of the attributes using attributes captured from a plurality of employees …  identifying attributes common between the plurality of employees””. 
Posse, like Mehta also talks about recruitment and profiles, teaches “determining a profile of an ideal candidate by identifying (i) attributes and (ii) weights for each of the attributes using attributes captured from a plurality of employees … identifying attributes common between the plurality of employees” (Posse, Abstract. Posse, para 0015, discloses users having similar characteristics (attributes). Posse, para 0040, discloses sharing particular features in common. Posse, Figure 3, discloses the steps of retrieving a members relevant profile data (element 50), parsing and extracting relevant elements of profile data (element 52), and generating enhanced profile (element 56). (Examiner is interpreting the enhanced profile as the profile for an ideal candidate). Posse, para 0018, discloses the feature extraction process results in an enhanced member profile that includes only the relevant features (attributes) extracted from a member's profile as well as any derived or retrieved profile features. This pre-processed enhanced profile is used during the recommendation engine's second phase, when the matching engine compares the relevant profile features for one member against each target member profile until those member profiles with the highest similarity scores are identified. For example, during the second phase, the matching engine of the recommendation engine uses a configuration file that is customized for the particular analysis being performed. For example, a first configuration file (referred to herein as a profile matching configuration file) may exist for use in identifying member profiles similar to a source member profile (Examiner is interpreting the source member profile as the employee having a role similar that of the job position). Further, Mehta, para 0032, discloses FIG. 3 is a flow diagram illustrating  determining a profile of an ideal candidate by identifying (i) attributes and (ii) weights for each of the attributes using attributes captured from an employee as taught by Posse with the motivation to generate profiles for use by a matching engine and to increase the pool of potential job candidates to be targeted for a particular job opening or listing (Posse, para 0008 and para 0014).
While Mehta teaches comparing skills in profiles in the recruitment process is known (Mehta, Figure 1, element 110), and Mehta further teaches weights corresponding to each of the attributes (Mehta, Abstract and Mehta, para 0045, discloses for example, the weights may be adjusted based on the importance of each dimension (attribute)) and ranking the plurality of candidates based upon the identified difference (Mehta, discloses ranking/ordering in a multitude of ways (See para 0043)), Mehta fails to explicitly teach “comparing each of the plurality of profiles of the candidates to the profile of the ideal candidate, identifying a difference between each of the plurality of profiles and the ideal candidate”.
Posse, like Mehta also talks about recruitment and profiles, teaches comparing each of the plurality of profiles of the candidates to the profile of the ideal candidate, identifying a difference between each of the plurality of profiles and the ideal candidate (Posse, para 0038, discloses In some instances, the comparison may involve determining whether a particular profile features is within a particular distance of the same profile feature for the source profile and so forth. As such, the matching profile indicates not only the type of matching operation to be performed between a particular pair of profile features, but also the weight that should be applied to any resulting sub-score generated as a result of a match occurring between two profile features. With some embodiments, the weight applied to any particular sub-score may be dependent upon the extent to which two features match. Further, Posse, para 0025, discloses comparing different features. Posse throughout teaches comparing and matching features of candidates.). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta invention to include comparing each of the plurality of profiles of the candidates to the profile of the ideal candidate as taught by Posse with the motivation to use algorithms to compare profiles (Posse, para 0038). 
Yet Mehta does not appear to explicitly teach “employees who [[has]] have been identified as a high performer within a role similar to a role of the role fulfillment request, wherein the determining comprises learning the attributes from the plurality of employees by accessing performance information for each of the plurality of employees, identifying, from the performance information, that each of the plurality of employees had a desired performance within the role similar to that of the job position.”	In the same field of endeavor, Cohen teaches employees who [[has]] have been identified as a high performer within a role similar to a role of the role fulfillment request, wherein the determining comprises learning the attributes from the plurality of employees by accessing performance information for each of the plurality of employees, identifying, from the performance information, that each of the plurality of employees had a desired performance within the role similar to that of the job position (Cohen, para 0077, discloses a high performance profile. Cohen, Abstract, discloses using performance data from each worker in a pool of existing workers. Cohen, para 0012, discloses using performance data from each worker in a pool of existing workers, Cohen, para 0049, discloses Employer's Evaluation (“EVAL) A rating given to each employee, by the employer, which reflects the performance of the employee, with respect to particular Dimensions of Performance, and with respect to a certain job. Cohen, para 0039-0042, discloses analyzing candidates using optimization techniques including characteristics and abilities of employees and success of employees. Further, Cohen, para 0091, discloses the performance Success criteria may include a manager's evaluation and/or actual performance data, e.g., for a salesman, the salesman’s $/month of sales.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include employees performance information and identifying a high performance employee in the job position as taught by Cohen with the motivation to use performance data for workers to select a suitable candidate for a particular work position (Cohen, Abstract. para 0001 and 0012). The Mehta invention, now incorporating the Posse, McIntosh and Cohen invention, has all the limitations of claim 20.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta, Posse, McIntosh and Cohen, further in view of Crow et al. (US 7,555,441 B2), hereinafter “Crow”.

Regarding Claim 4, Mehta, now incorporating Posse, McIntosh and Cohen, teaches the method of claim 1.
Yet, Mehta, Posse, McIntosh and Cohen do not appear to explicitly teach wherein the distance method computation is defined over the space of all of the plurality of candidates.	In the same field of endeavor, Crow teaches wherein the distance method computation is defined over the space of all of the plurality of candidates (Crow, Column 2, lines 27-34, discloses via the concept scores, conceptualized job candidate data can be represented by a point in n-dimensional space, sometimes called the “concept space.” Similarly, desired criteria can be represented in the same concept space. A match engine can then easily find the m closest job candidates, such as by employing a distance calculation or other match technique. Such an approach can be efficient, even with a large job candidate pool. Further, Cohen, Column 8, lines 5-10, discloses for example, the match engine may determine the distance in the n-dimensional space between the point 1220 representing the desired job candidate criteria and the points 1210 representing the respective job candidates. The result is job candidate matches 1240 (e.g., the closest m points in the n-dimensional concept space)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include the distance method computation is defined over the space of all of the plurality of candidates as taught by Crow with the motivation to find the closest job candidates through matching using a distance calculation in the concept space (Crow, Column 2, lines 27-34). The Mehta, Posse, McIntosh and Cohen invention, now incorporating the Crow invention, has all the limitations of claim 4.

Regarding Claim 15, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. 

Claims 6-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta, Posse, McIntosh and Cohen and further in view of Shoham et al. (US 9,225,676 B1), hereinafter “Shoham”.

Regarding Claim 6, Mehta, now incorporating Posse, McIntosh and Cohen, teaches the method of claim 1. 
With regards to “wherein each recruiter has the same influence as each other recruiter and wherein the input provided by each recruiter is weighted the same”, Mehta teaches recruiters, recruiter input and weights, Yet Mehta does not appear to explicitly teach the “influence” of the recruiters or users is the same.
In the same field of endeavor, Shoham teaches “influence” of the recruiters or users is the same.
 (Shoham, Abstract. Shoham, Column 11, lines 5-12, discloses the social quality may be determined based on a degree of influence held over one entity by another entity within the social network. Degrees of influence may be values of an attribute for “trust” (e.g., expressed as a number of instances where one entity provided useful advice to the other entity), “respect” (e.g., expressed as a self-reported score), “authority’ (e.g., expressed as a position within a hierarchy), or any suitable combination thereof. Shoham, Column 7, lines 37-46, discloses as used herein, a “social quality” is a representation (e.g., a relative measurement or estimation) of one or more interpersonal characteristics of the social relationship between two entities. Accordingly, a social quality may represent a symmetric quality that is bidirectional or mutually shared between the two entities (e.g., closeness, intimacy, or number of years of friendship). (Examiner is interpreting the symmetric quality that is mutually shared between two entities as the same.). Further, Shoham, Column 7, lines 46-52, discloses a social quality may be expressed in terms of a count of entities (e.g., three entities), a degree of strength of the relationship between entities (e.g., as indicated by a social network service), a degree of influence held over one entity by another entity (e.g., held among best friends, held by a mentor over a mentee, held by a celebrity over a fan, or held by a parent over a child), or any suitable combination thereof).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include influences of users as taught by Shoham with the motivation to have varying 

Regarding Claim 7, Mehta, now incorporating Posse, McIntosh and Cohen, teaches the method of claim 1. 
With regards to “wherein at least one recruiter has a greater influence than at least one other recruiter”, Mehta teaches recruiters, recruiter input and weights, Yet Mehta does not appear to explicitly teach the “influence” of a user/recruiter having greater influence than other.
In the same field of endeavor, Shoham teaches “influence” of a user/recruiter having greater influence than other (Shoham, Abstract. Shoham, Column 11, lines 5-12, discloses the social quality may be determined based on a degree of influence held over one entity by another entity within the social network. Degrees of influence may be values of an attribute for “trust” (e.g., expressed as a number of instances where one entity provided useful advice to the other entity), “respect” (e.g., expressed as a self-reported score), “authority’ (e.g., expressed as a position within a hierarchy), or any suitable combination thereof. Shoham, Further, Shoham, Column 7, lines 46-52, discloses a social quality may be expressed in terms of a count of entities (e.g., three entities), a degree of strength of the relationship between entities (e.g., as indicated by a social network service), a degree of influence held over one entity by another entity (e.g., held among best friends, held by a mentor over a mentee, held by a celebrity over a fan, or held by a parent over a child), or any suitable combination thereof)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include influence of a user having greater influence than other user as taught by Shoham with the motivation to have a degree of influence held over one entity by another entity (Shoham, Column 7, lines 46-52). The Mehta, Posse, McIntosh and Cohen invention, now incorporating the Shoham invention, has all the limitations of claim 7.

Regarding Claim 8, Mehta, now incorporating Posse, McIntosh and Cohen and Shoham, teaches the method of claim 7. 
“wherein the input provided by the at least one recruiter having greater influence has a higher weighting than a recruiter having lower influence”, Mehta teaches recruiters, recruiter input and weights, Yet Mehta does not appear to explicitly teach the “influence” of a user/recruiter having greater influence than other.
In the same field of endeavor, Shoham teaches having greater influence has a higher weighting than a recruiter having lower influence (Shoham, Column 11, lines 7-12, discloses degrees of influence may be values of an attribute for “trust” (e.g., expressed as a number of instances where one entity provided useful advice to the other entity), “respect” (e.g., expressed as a self-reported score), “authority’ (e.g., expressed as a position within a hierarchy), or any suitable combination thereof. Shoham, Column 12, lines 10-14, discloses the threshold social quality is expressed as, or based on, a threshold degree of influence (e.g., a maximum degree of influence or a minimum degree of influence) held over one entity by another entity within the social network. Shoham, Column 7, lines 46-52, discloses a social quality may be expressed in terms of a count of entities (e.g., three entities), a degree of strength of the relationship between entities (e.g., as indicated by a social network service), a degree of influence held over one entity by another entity (e.g., held among best friends, held by a mentor over a mentee, held by a celebrity over a fan, or held by a parent over a child), or any suitable combination thereof. Examiner note: Examiner is interpreting user as recruiter in Shoham, as Shoham is teaching influence among users)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta, Posse, McIntosh and Cohen invention to include having greater influence has a higher weighting than a recruiter having lower influence as taught by Shoham with the motivation to have degrees of influence including maximum and minimum degrees of influence with a degree of influence held over one entity by another entity being higher, for example, a position within a hierarchy (Shoham, Column 11, lines 7-12, Shoham, Column 7, lines 46-52 and Column 12, lines 10-14). 

Regarding Claim 17, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 

Regarding Claim 18, Mehta, now incorporating Posse, McIntosh and Cohen, teaches the non-transitory computer program product of claim 12. With regards to “wherein at least one recruiter has greater influence than at least one other recruiter and wherein the input provided by the at least one recruiter having greater influence has a higher weighting than a recruiter having lower influence”, Mehta teaches recruiters, recruiter input and weights, Yet Mehta does not appear to explicitly teach the “influence” of a user/recruiter having greater influence than other.
In the same field of endeavor, Shoham teaches wherein at least one recruiter has greater influence than at least one other recruiter and wherein the input provided by the at least one recruiter having greater influence has a higher weighting than a recruiter having lower influence (Shoham, Column 11, lines 7-12, discloses degrees of influence may be values of an attribute for “trust” (e.g., expressed as a number of instances where one entity provided useful advice to the other entity), “respect” (e.g., expressed as a self-reported score), “authority’ (e.g., expressed as a position within a hierarchy), or any suitable combination thereof. Shoham, Column 12, lines 10-14, discloses the threshold social quality is expressed as, or based on, a threshold degree of influence (e.g., a maximum degree of influence or a minimum degree of influence) held over one entity by another entity within the social network. Shoham, Column 7, lines 46-52, discloses a social quality may be expressed in terms of a count of entities (e.g., three entities), a degree of strength of the relationship between entities (e.g., as indicated by a social network service), a degree of influence held over one entity by another entity (e.g., held among best friends, held by a mentor over a mentee, held by a celebrity over a fan, or held by a parent over a child), or any suitable combination thereof. Examiner note: Examiner is interpreting user as recruiter in Shoham, as Shoham is teaching influence among users). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Mehta and Posse invention to include having greater influence has a higher weighting than a user having lower influence as taught by Shoham with the motivation to have degrees of influence including maximum and minimum degrees of influence with a degree of influence held over one entity by another entity being higher, for example, a position within a hierarchy (Shoham, Column 11, lines 7-12, Shoham, Column 7, lines 46-52 and Column 12, lines 10-14). The Mehta, Posse, McIntosh and Cohen invention, now incorporating the Shoham invention, has all the limitations of claim 18.
Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Xu et al. US 2017/0344954 A1 – discussing one or more specified ideal candidates are used to perform a search in a database. One or more attributes are extracted from one or more ideal candidate member profiles. A search query is then generated based on the extracted one or more attributes. FIG. 14 is a screen capture illustrating a second screen 1400 of the user interface for performing an ideal candidate-based search in accordance with an example embodiment. The second screen 1400 presents results 1402 of the search, as well as displays the query generated using the specified ideal candidates, the query used for the search. The query may be displayed by highlighting terms of the query in various categories. For example, “software engineer” 1404 is a job title that was generated for the query, “python” 1406 is a skill that was generated for the query, and “Internet” 1408 is an industry that was generated for the query.
INNES et al. US 2018/0005190 A1 – discussing a particular employee may be considered a high performer and has one or more of the known desired attributes but is not associated with the employment position. This particular employee may be added to the subset of employees 120. In one embodiment, certain employees that are considered to be high or sufficient performers may ... completely automated. In one embodiment, data flow 200 can be a self-learning system that discovers unique relationships between metrics based off your existing workforce that builds a profile that predicts your perfect candidate. In one embodiment, data flow 200 can explore new skills, traits, or qualities which factor into a preferred candidate profile. In one embodiment at ... positive result. As an example, a threshold can be established for acceptable positives. For instance, 80-95% likelihood can be a target. After the neural network builds the ideal candidate profile, the testing set can be fed into the data flow

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.
Response to Arguments
Applicants arguments filed on 05/19/2021 have been fully considered but they are not persuasive.

Regarding 35 U.5.C. § 101 rejections: Applicants arguments have been fully considered but are found unpersuasive and Examiner has updated and maintains the 101 rejection.	With respect to Applicants remarks that the claims are not directed towards an abstract idea, the Examiner respectfully disagrees, as the claims are directed to all three groupings of abstract ideas as explained in the above 101 analysis.

With respect to Applicants remarks: “The Office does not provide an indication of which sub-category the claims fall under. Applicant respectfully submits that this is because the claims do not fall under one of the sub-categories, and, therefore, does not fall under a method for "organizing human activity."
Examiner respectfully disagrees.  As indicated in the above 101 analysis, under a method for organizing human activity, the claims recite a certain form of business relations, as the claims are directed to filling a job position by recruiters, the recruiters having influence in selecting the candidate for hiring. Therefore Applicants remarks are found unpersuasive. 

With respect to Applicants remarks that the claims are “not directed to job candidates” (Remarks page 17). 
Examiner respectfully disagrees. The claims throughout are directed to hiring a job candidate.  See at least in claim 1: “a requisition for a job position to be filled by a candidate”, “the requisition having a plurality of recruiters”, “each of the plurality of recruiters having influence in selecting a candidate to fill the job position”, “generating a profile for an ideal candidate using information corresponding to a plurality of employees”, “a plurality of candidates to be considered for the job position”, “attributes for each of the plurality of candidates”. Therefore Applicants remarks are found unpersuasive.

the crux of the claim is utilizing a gaming framework comprising a plurality of rounds in order to re-rank things within a list between more than one person who can provide input into the ranking of the list”. 
Examiner respectfully finds this argument unpersuasive, as ranking and re-ranking items within a list falls well within at least the mental processes groupings of abstract ideas. Ranking and re-ranking items in a list is a human cognitive function. The automation of this action is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components (a processor, a computer storage medium and a non-transitory computer program product). Any generic computer can rank and re-rank candidates based on multiple user’s input and provide a final ranking.

With respect to Applicants remarks on mental processes, Applicant remarks “In performing the recalculating and re-ranking the system must keep track of large amounts of information that would be difficult for a user to keep track of in the mind. Additionally, the amount of time it would take for a person to perform the recalculations, particularly recalculating weights of attributes within the list, would not lend itself to the gaming framework with the multiple rounds. In other words, for a user to perform the computations required between rounds would take a significant length of time…” 
Examiner respectfully finds these remarks unpersuasive as the computer elements are being used for what they are known for - computers make acquiring data faster and more efficient. Further, using computers to acquire data faster and more efficiently is considered to be mere instructions to carry out the abstract idea and mere field of use and technical environment as outlined in MPEP 2106.05. 

With respect to Applicants remarks “While the claims indicate that something is computed, the claims do not actually recite the mathematical concept. In other words, Applicant respectfully submits that the limitation does not recite the mathematical concept. As stated in the MPEP "a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, providing the mathematical concept itself is not recited in the claim." MPEP § 2106.04(a)(2)(I). Applicant respectfully submits that this is the case with the cited claim limitation. Accordingly, Applicant respectfully submits that the claims do not recite a mathematical concept and, therefore, do no fall within the mathematical concept grouping.”
Examiner respectfully disagrees. The claims recite the mathematical concepts as independent claim 1 recites: “using a distance method computation to determine the distance between each of the plurality of candidates and the ideal candidate” and “recalculating the weights of the attributes”, further dependent claims 4 and 15 recite: “wherein the distance method computation is defined over the space of all of the plurality of candidates.”, dependent claims 5 and 16 recite: “wherein the recalculating the weights of the attributes comprises calculating a cost function associated with each of the candidates based upon the weights of the attributes and weights associated with the modified rankings of the recruiters.”, dependent claim 9 recites: “wherein the ranking comprises calculating a cost function associated with each of the plurality of candidates.”

With respect to Applicants remarks that the claims integrate the judicial exception into a practical application, Applicant argues “The claims are drafted in a manner where any judicial exception is very narrowly tailored to a specific application, specifically, an application for creating a ranking of job candidates for hiring by creating a consensus among a plurality of recruiters. In the event that the claims are directed to a judicial exception, this judicial exception is integrated into a very particular application … The claims consist of multiple limitations that narrow the scope of the claims to a specific application.”	Examiner respectfully finds these remarks unpersuasive as narrowness of the invention fails to make the claims less abstract. This is to say while the claims show a particular environment of use, the claims are still determining a ranking of candidates for a job hiring which is a fundamental business practice. As outlined in Mayo, a narrow abstract idea is still an abstract idea.

With respect to Applicants remarks “Applicant respectfully submits that, based upon the guidance of Updated MPEP, the Office is not to take into account what is well-understood, routine, conventional activity in making an "improvement" determination under Step 2A. Applicant respectfully submits that the Office incorrectly performs this analysis by taking into account what is well-understood, routine, conventional activity.”


With respect to Applicants remarks that the claims represent an inventive concept under Step 2B, Examiner respectfully disagrees. Applying the test to the claims in the application, the structural elements of the claims, which include a generic computer that performs court recognized routine and conventional computer functions when take in combination with the functional elements of (for claim 1) a processor (for claim 11) a processor and computer readable storage medium (for claim 12) a non-transitory computer program product comprising a computer readable storage medium, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (creating a ranking of job candidates for hiring by creating a consensus among recruiters) to a particular technological environment (a general purpose computer). 
Further, while the specification is not to be read in to the claims, the claims are to be read in light of the specification. Examiner has reviewed Applicants claims and specification and has found only a generic computing system (see, e.g., Spec. para 0040-0041, Figure 3). Merely using a general purpose device to perform well-understood, routine, and conventional activities for customer service, has been held to not be an "inventive concept" as the general purpose device is being used for the very purpose that such device are known to be used for, e.g. more efficient, faster, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.
Regarding 35 U.5.C. § 103 rejections: Applicants arguments have been given due consideration, but Examiner respectfully finds them unpersuasive. Further, Examiner has updated the 103 rejection in light of the claim amendments with teachings of the Cohen reference.

Applicant argues: Mehta teaching the limitation: “receiving input from each of the plurality of recruiters that modifies the ranking of the plurality of candidates, recalculating the weights of the attributes based upon the modified ranking by the recruiters, and modifying the ranking based upon the recalculated weights, wherein the receiving input, recalculating the weights, and modifying the ranking continues in an iterative fashion in a plurality of rounds within a gaming framework where each of the plurality of recruiters is represented by an agent within the gaming framework, until a final ranking is reached, wherein, during each round, a ranking from a previous round is provided to each of the recruiters and the ranking received from each recruiter is utilized in the recalculating the weights and the modifying the ranking for a given round, wherein the modifying the ranking comprises utilizing the recalculated weights to identify attributes having a different importance as compared to a previous ranking and re-ranking the plurality of candidates based upon the reweighted attributes." 
Applicant further argues: “However, Applicant respectfully submits that the screeners of Mehta appear to be the first step of the candidate screening process of Mehta. In other words, the screeners do not receive an initial ranking of the candidates, as per the claimed limitations. Thus, Mehta cannot teach "receiving input from each of the plurality of recruiters that modifies the ranking of the plurality of candidates." Claim 1 (as previously presented). In other words, because the screeners of Mehta do not receive an initial ranking of the candidates, the screeners of Mehta cannot receive input that modifies the rankings of the candidates.” 
“Additionally, Mehta teaches that candidates are rejected by the screener to shorten the list of candidates. See Mehta at [0027] - [0028]. Applicant respectfully submits that such teachings are readily distinguishable from the claimed limitations. As per the claimed limitations, the number of candidates remains the same throughout the different rounds. See Claim 1 (as previously presented). Thus, Applicant respectfully submits that the screeners of Mehta perform different functions than the claimed limitations.”

Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Mehta, Posse, McIntosh and Cohen teaches the limitations of claims 1 as described in detail above. The limitation Applicant argues is taught by the combination of Mehta and McIntosh, not solely by Mehta. For example, Mehta establishes it is known in the art to have a set of recruiters examine candidates for a job position, and the candidate attributes may be adjusted and recalculated based on importance for a final hiring decision. Mehta also establishes ranking and re-ranking of candidates through multiple rounds of the hiring process. Mehta does not appear to explicitly recite a gaming framework for the candidates, which is what McIntosh is relied on for. The “gaming framework” is described in Applicants own specification (para 0026 and para 0035), as a public good games framework where the players or agents are recruiters. McIntosh establishes a public good games framework and Mehta establishes recruitment. It would be obvious to combine the recruiters examining candidates to make a hiring decision as taught in Mehta, with the public good games framework as taught by McIntosh to come to a collective decision amongst the recruiters. 

Applicant further argues: “Additionally, Applicant respectfully submits that the references fail to teach, or even suggest, "generating a profile for an ideal candidate using information corresponding to at least one employee having a role similar that of the job position, wherein the profile for the ideal candidate comprises (i) a plurality of attributes and (ii) weights corresponding to each of the attributes." Claim 1 (as previously presented). … However, these enhanced profiles do not appear to be the same as a "generated profile of the ideal candidate."

Examiner respectfully disagrees. 
Posse establishes it is known in the art to generate a profile of the ideal candidate using information corresponding to at least one employee having a role similar that of the job position, as 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chenthamarakshan et al. US 2012/0123956 A1 – Abstract, Systems and associated methods for matching candidates with positions through an automated scoring and ranking process utilizing a scoring function based on previous assignments. The ranking of candidates includes identifying the position requirements, mining relevant candidate information, prioritizing mined information based upon past assignments, and ranking candidates based on how well they match the position requirements. The systems and methods are applicable for use in different environments, including online job portals, recruiting services, and by company human resource departments Discussing in para 0021, Once the applications of prospective candidates are received, they enter a manual screening process. During this screening process, the information submitted by the candidates is subjected to careful scrutiny by a set of dedicated screeners (Examiner is interpreting the dedicated screeners as recruiters). This screening process is crucial because it directly affects the quality of the intake and hence, the company profits. The screeners analyze the job requirements in order to understand the requirement for the job opening. Such requirements include the skills that are mandatory and those that are optional but preferable, experience criteria, or preference for the location of the candidate. This analysis is performed in view of the kind of work that will be performed as part of the job role. The screeners then look through each of the applications, and reject those who do not have the minimum years of 
Olivier et al. US 2015/0120398 A1 – discussing evaluating interviewers. 
MEGILL et al. (US 2015/0089399 A1), discussing consensus amongst a group of users.
Roberto da Silva “The Public good game on graphs: can the pro-social behavior persist?”, March 2008, http://www.scielo.br/scielo.php?script=sci_arttext&pid=S0103-97332008000100015  - discussing we consider L agents in the context of public good game, where each agent can invest a particular quantity Si.
Blakely, Lindsay, December 10th, 2010 https://www.cbsnews.com/news/why-we-wont-hire-anyone-without-a-staff-consensus/ , hereinafter “Blakely” – discussing Blakely, page 1, title “Why we won’t hire anyone without a staff consensus”, Blakely, page 4, discusses rounds of interviews with candidates with three or four interviewers each round, ranking and rating candidates through multiple rounds for a hiring decision.
Ho et al. (US 2007/0042333 A1) –discussing in para 0063, the query engine can automatically search and identify the one or more candidates with best-matched profiles with the characteristics of the ideal candidate.
Oztekin et al. (US 8,468,143 B1) – discussing profile matching 
Rodriguez et al. (US 8,935,263 B1) – discussing ranking reputations
Aho (US 2018/0280807 A1) –discussing an interactive recruitment game
Barnett et al. (US 2014/0136438 A1) – discussing Systems and methods of attracting highly qualified candidates to a recruiter network. Discussing ranking of candidates in recruiter network. Para 0011, discussing candidates completing more than one aptitude test (round), wherein each of aptitude tests is associated with the candidate profession identification.
Chuang US 2013/0275193 A1 – discussing improved systems and methods of facilitating placement of candidates between employers and recruiters are provided. Para 0006, discloses 
Dialani et al. US 2018/0232702 A1 – discussing using feedback to re-weight candidate features; ranking model for candidates
KR 100851668 B1 – discussing a job placement game method and system for arranging a job according to a game performance result by performing a job placement game online; calculating job applicants rank.
Desai US 2015/0058241 A1 – discussing a recruitment enhancement system is disclosed that can be used by job recruiters to assess job applicant's suitability for particular jobs. The recruitment enhancement system includes a module for generating and encouraging individuals to participate in recruitment enhancement activities (rounds). Information derived from the activities can be used to assess the participant’s suitability for various job positions. Desai, Figure 9.
O’Malley (US 2018/0157995 A1) – discussing improved recruitment systems and methods for tracking, measuring and improving applicants, candidates, recruits, experts and resources and qualifications.
Levine US 2006/0100919 A1 – discussing a team-oriented method of matching candidates with jobs. Candidates are matched with jobs using candidate and employer ratings.
Rao US 2015/0248648 A1 – discussing obtaining information associated with a job (702a). Credential information for a set of candidates in online service is obtained through the online service including associated users, where the set of candidates is identified from the users associated with the online service. A talent score (704a) is calculated for the set of candidates based on a credential value for credential specified in the credential information of the candidate and the information associated with the job. The set of candidates is ranked based on the calculated talent scores.
Ronen US 2011/0145231 A1 – discussing Job applicant's relevance rating i.e. employment candidate ranking, automatically calculating method for human resources department, involves changing rating for already stored applicant, and saving new rating
Sanada et al. US 5,329,609 – discussing A dictionary order sorter resorts character strings of recognition candidates stored in a high -ranking candidate memory in the order of distance into a dictionary order (character code order). Upon receipt of a sort termination signal a display controller displays the character strings of recognition candidates stored in the high -ranking candidate memory in the dictionary order and their ranking numbers in order on a display. Where an attribute-dependent sorter is provided in place of the dictionary order sorter, the character strings of recognition candidates stored in the distance order in the high -ranking candidate memory are sorted (grouped) according to attribute information of categories. The user can easily select the correct recognition candidate from among the recognition candidates displayed rearranged in a fixed order of priority.
Wu et al. (US 2017/0344556 A1) – discussing dynamic alteration of weights for ideal candidate search rankings
Yan et al US 2017/0344555 A1 – discussing generation of training data for ideal candidate search rankings; ranking scores; candidate profiles
Ha et al. US 2017/0344554 A1 – discussing The one or more query-based features and the one or more ideal candidate-based features are input to a combined ranking model trained by a machine learning algorithm to output a ranking score for each of the one or more result member profiles. The one or more result member profiles are then ranked based on the ranking scores.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629    
/SANGEETA BAHL/Primary Examiner, Art Unit 3629